UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 04-7234



VERNON S. BULLOCK,

                                                  Plaintiff - Appellant,

          versus


RONALD BONTORTE, Warden,

                                                   Defendant - Appellee,

          and


ATTORNEY GENERAL     OF   THE    STATE   OF    NORTH
CAROLINA,

                                                               Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-280-5-BO)


Submitted:   January 27, 2005                 Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vernon S. Bullock, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Vernon S. Bullock, a state prisoner, seeks to appeal the

district court’s order dismissing his petition filed under 28

U.S.C. § 2241 (2000), for failure to exhaust state remedies.                 An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court   absent   “a   substantial    showing        of   the   denial   of   a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).         We have independently reviewed

the record and conclude that Bullock has not demonstrated that the

district   court’s    procedural    ruling    was    debatable    or    wrong.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED


                                   - 3 -